Case: 1:15-cv-08066 Document #: 190 Filed: 01/16/19 Page 1 of 2 Page|D #:880

UNI'I`EI) STATES DISTRICT COUR'I`
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
VALENTINA L. O’CONNOR, as next )
friend and guardian of MICHAEL W. )
O’CONNOR, )
) No. 15 C 8066

Plaintiff, )

) Chief Judge Rubén Castillo
V- )
)
CI'I‘Y OF CHICAGO et al., )
)
Defendants. )

ORDER

As indicated in open court, this Court has enforced the settlement reached by Valentina
O’Connor (“Plaintifi”) on November 6, 2018, (See R. 162, Min. Entry). The Court enforced this
settlement after participating in the negotiation of the settlement that Was negotiated and
eventually agreed to by Plaintiff and her attorney, Robert Fink. The law favors settlements that
are Voluntary. See, e.g., Dillard v. Starcon Int’l, Inc., 483 F.3d 502, 507 (7th Cir. 2007')
(afiirrning enforcement of oral settlement Where the party seeking to invalidate the settlement
made only “a superHcial claim of involuntariness” and did not develop any compelling argument
cf mistal<e, accident, or duress); Pier'ce v. Archison, Topeka & Santa Fe Ry. Co., 65 F.Bd 562,
571-72 (7th Cir. 1995) (ruling that “[i]i` [a party] never disputes the knowing and Voiuntary
nature of his release . . . , a court is not required to consider the totality of the oircumstances”
surrounding the release to assess its validity because “[t]o hold otherwise is to ignore another
important federal poiicy: the encouragement of voiuntary settlement of claims”); Montgomery v.
Vill. ofPosen, No. 14 C 3864, 2017 WL 1093165, at *4 (N.D. Iii. Mar. 23, 2017) (“It is Well

settled that a settlement agreement or stipulation voiuntarily entered into cannot be repudiated by

 

Case: 1:15-cv-08066 Document #: 190 Filed: 01/16/19 Page 2 of 2 Page|D #:881

either party and will be summarily enforced by the Court.” (citation and internal quotation marks
omitted)), ajj”’d, 711 F. App’X 343 (7th Cir. 2018). The law does not favor parties who have
second thoughts about a settlement agreement that was freely reached. See Glass v. Rock Island
Ref Corp., 788 F.2d 450, 454 (7th Cir. 1986) (“A party to a settlement cannot avoid the
agreement merely because he subsequently believes the settlement insufficient[.]”); Galindo v.
O’Donnell, No. 08 C 5233, 2012 WL 13070394, at *2 (N.D. Ill. Jan. 6, 2012) (enforcing
settlement agreement and finding that “the fact that [the piaintifi], in hindsight, may think he
should have struck a better bargain, or now Wouid prefer to try the case rather than go forward
with the settlement to which he piainly agreed, is irrelevant”).

Because the Court concludes that the settlement is enforceabie, the Court has entered the
attached orders, which include: (a) the settlement agreement and general release between
Piaintiff and the City of Chicago, Christine Ellman, Derrick Shinn, Anne Lewis, Charies Long,
Chanteii Moore, Brian Young, J eff Rumbaugh, John Owens, and Vincent Barner; (b) the
settlement agreement and general release between Plaintiff and Cool<; County; and (c) an order
dismissing this case With prejudice

This is a final and appealable order.

 

ENTERED:

hief Jndge Rubén Castillo
United States District Conrt

Dated: January 16, 2019

 

